Quinn, J.
Defendant was charged with first-degree murder, MCLA 750.316; MSA 28.548. His jury trial resulted in his conviction of second-degree murder, MCLA 750.317; MSA 28.549. He was sentenced and he appeals on ten allegations of error.
One allegation of error is determinative of this appeal and obviates a recitation of the facts. During cross-examination of defendant, the prosecuting attorney was permitted to question defendant about arrests that did not result in convictions. This was reversible error, People v Falkner, 389 Mich 682; 209 NW2d 193 (1973).
In view of the foregoing, we choose not to discuss the remaining issues.
Reversed and remanded.
T. M. Burns, P. J., concurred.